Exhibit 10.2

SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of May 1, 2020, by and
among BJ’s Restaurants, Inc., a California corporation (the “Company”), and each
purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Buyer” and collectively, the “Buyers”).

WHEREAS:

A.    The Company and each Buyer are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”), and
Rule 506(b) of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act.

B.    Each Buyer wishes to purchase, severally and not jointly, and the Company
wishes to sell at the Closing (as defined below) to the Buyers, upon the terms
and conditions stated in this Agreement, an aggregate of 3,125,000 shares of
common stock, no par value per share, of the Company (the “Common Stock” and
such shares, the “Common Shares”).

C.    As a condition precedent to the Closing, the parties hereto will execute
and deliver, among other things, a Registration Rights Agreement, substantially
in the form attached hereto as Exhibit A.

D.    The shares of Common Stock issuable pursuant to this Agreement are
referred to herein as the “Purchased Shares”.

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

1.    PURCHASE AND SALE OF PURCHASED SHARES.

(a)    Purchase of the Common Stock. Subject to the satisfaction (or waiver) of
the conditions set forth in Sections 5 and 6 below, the Company shall issue and
sell to each Buyer, free and clear of any Liens (other than Liens incurred by
the Buyer, restrictions arising under applicable securities laws, or
restrictions imposed by the Transaction Documents), and each Buyer agrees,
severally and not jointly, to purchase from the Company on the Closing Date (as
defined below), such number of Purchased Shares indicated next to such Buyer’s
name on Schedule A (the “Closing”).

(b)    Closing Date. The date, time and place of the Closing (the “Closing
Date”) shall be on May 5, 2020 after notice of satisfaction (or waiver) of the
conditions to the Closing set forth in Sections 5 and 6 below, remotely by
electronic exchange of Closing documentation upon mutual agreement among the
Company and the Buyer (or such other date, time and place as is mutually agreed
to by the Company and the Buyer).

(c)    Purchase Price. Each Buyer shall pay $20.00 for each Purchased Share to
be purchased by the Buyer at the Closing (the “Purchase Price”), for an
aggregate Purchase Price to be paid by such Buyer as indicated on Schedule A
(the “Aggregate Purchase Price”).



--------------------------------------------------------------------------------

(d)    Form of Payment. On the Closing Date, subject to the receipt of evidence
of issuance of the Purchased Shares referred to in Section 6(a)(1), each Buyer
shall pay the its Aggregate Purchase Price to the Company for the Purchased
Shares to be purchased by it at the Closing, by wire transfer of immediately
available funds in accordance with the Company’s written wire instructions, and
(ii) the Company shall issue to such Buyer in book-entry form the number of
Purchased Shares indicated next to such Buyer’s name on Schedule A.

2.    BUYER’S REPRESENTATIONS AND WARRANTIES. Each Buyer, severally and not
jointly, represents and warrants that:

(a)    Organization and Qualification. The Buyer is duly organized and validly
existing and in good standing under the laws of the jurisdiction in which it is
formed, and has the requisite power and authorization to own its properties and
to carry on its business as now being conducted and as presently proposed to be
conducted. The Buyer is duly qualified as a foreign entity to do business and is
in good standing in every jurisdiction in which its ownership of property or the
nature of the business conducted by it makes such qualification necessary,
except to the extent that the failure to be so qualified or be in good standing
would not, individually or in the aggregate, reasonably be expected to have a
Buyer Material Adverse Effect. As used in this Agreement, “Buyer Material
Adverse Effect” means any change, effect, event, occurrence or development that
would prevent, materially delay, or materially impair the Buyer’s ability to
consummate any of the transactions contemplated hereby or under any of the other
Transaction Documents.

(b)    Consents. The Buyer is not required to obtain any consent, authorization
or order of, or make any filing or registration with any court, governmental
agency or any regulatory or self-regulatory agency or any other Person (as
defined below) in order for it to execute, deliver or perform any of its
obligations under or contemplated by this Agreement, and the Buyer is unaware of
any facts or circumstances that might prevent the Buyer from obtaining or
effecting any of the consent, registration, application or filings pursuant to
the preceding sentence.

(c)    Sufficient Funds. At the Closing, the Buyer will have available funds
necessary to consummate the purchase of the Purchased Shares and pay to the
Company the Aggregate Purchase Price, as contemplated by Section 1(c).

(d)    No Public Sale or Distribution. The Buyer is acquiring the applicable
Purchased Shares for its own account and not with a view towards, or for resale
in connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the 1933 Act. The Buyer does not presently
have any agreement or understanding, directly or indirectly, with any Person (as
defined below) to distribute any of the Purchased Shares. For purposes of this
Agreement, “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and any governmental entity or any department or
agency thereof.

(e)    Accredited Investor Status. The Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D. The Buyer (i) has such knowledge
and experience in financial and business matters as to be capable of evaluating
the merits and risks of its prospective investment with respect to the Purchased
Shares and (ii) can bear the economic risk of (A) an investment in the Purchased
Shares indefinitely and (B) a total loss in respect of such investment.

 

2



--------------------------------------------------------------------------------

(f)    Reliance on Exemptions. The Buyer understands that the Common Shares are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of the Buyer
to acquire the Purchased Shares. Prior to the Closing, the Buyer is acting
solely in the capacity of an arm’s length purchaser with respect to the
Transaction Documents and the transactions contemplated hereby and thereby and
the Buyer is not a “beneficial owner” of more than 10% of the shares of Common
Stock (as defined for purposes of Rule 13d-3 of the Securities Exchange Act of
1934, as amended (the “1934 Act”)).

(g)    Information. The Buyer and its advisors, if any, have been furnished with
or have had full access to all materials relating to the business, finances and
operations of the Company and materials relating to the offer and sale of the
Common Shares that have been requested by the Buyer. The Buyer and its advisors,
if any, have been afforded the opportunity to ask questions of the Company or
its representatives. The Buyer has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Common Shares.

(h)    No Governmental Review. The Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Common Shares or the
fairness or suitability of the investment in the Purchased Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Common
Shares.

(i)    Transfer or Resale. The Buyer acknowledges that: (i) the Purchased Shares
have not been and are not being registered under the 1933 Act or any state
securities laws, (ii) the Buyer cannot sell, transfer, or otherwise dispose of
any of the Purchased Shares, except in compliance with the Transaction Documents
and the registration requirements or exemption provisions of the 1933 Act and
any other applicable securities laws; and (iii) neither the Company nor any
other Person is under any obligation to register the Purchased Shares under the
1933 Act or any state securities laws or to comply with the terms and conditions
of any exemption thereunder (except pursuant to the Registration Rights
Agreement).

(j)    Brokers; Finders. No broker, investment banker, financial advisor or
other Person is entitled to any broker’s, finder’s, financial advisors or other
similar fee or commission, or the reimbursement of expenses in connection
therewith, in connection with the transactions contemplated by the Transaction
Documents based upon arrangements made by or on behalf of the Buyer.

(k)    Authorization; Validity; Enforcement. The Buyer has the requisite power
and authority to enter into and perform its obligations under the Transaction
Documents. The

 

3



--------------------------------------------------------------------------------

execution and delivery of this Agreement and the other Transaction Documents by
the Buyer and the consummation by the Buyer of the transactions contemplated
hereby and thereby have been, or when executed will be, duly authorized by the
Buyer. This Agreement and the other Transaction Documents have been duly and
validly authorized, executed and delivered on behalf of the Buyer and shall
constitute the legal, valid and binding obligations of the Buyer enforceable
against the Buyer in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

(l)    No Conflicts. The execution, delivery and performance by the Buyer of
this Agreement and the other Transaction Documents and the consummation by the
Buyer of the transactions contemplated hereby and thereby will not (i) result in
a violation of the organizational documents of the Buyer or (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) in any respect under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Buyer is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
foreign, federal and state securities laws and regulations and applicable laws
of any foreign, federal, and other state laws) applicable to the Buyer or by
which any property or asset of the Buyer is bound or affected, in each case
other than as would not, individually or in the aggregate, reasonably be
expected to have a Buyer Material Adverse Effect.

(m)    No Other Company Representations or Warranties. The Buyer acknowledges
and agrees that neither the Company nor any of its Subsidiaries makes or has
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 3 and in
any certificate or other Transaction Document delivered by the Company in
connection with this Agreement. In connection with the due diligence
investigation of the Company by the Buyer and its representatives, the Buyer and
its representatives have received certain estimates, projections, forecasts and
other forward-looking information, as well as certain business plan information
containing such information, regarding the Company and its Subsidiaries and
their respective businesses and operations. The Buyer hereby acknowledges that
there are uncertainties inherent in attempting to make such estimates,
projections, forecasts and other forward-looking statements, as well as in such
business plans, with which the Buyer is familiar, that the Buyer is making its
own evaluation of the adequacy and accuracy of all estimates, projections,
forecasts and other forward-looking information, as well as such business plans,
so furnished to the Buyer (including the reasonableness of the assumptions
underlying such estimates, projections, forecasts, forward-looking information
or business plans), and that except for the representations and warranties made
by the Company in Section 3 and in any certificate or other Transaction Document
delivered by the Company in connection with this Agreement, the Buyer will have
no claim against the Company or any of its Subsidiaries, or any of their
respective representatives, with respect thereto. Notwithstanding anything to
the contrary herein, nothing in this Agreement shall limit the right of the
Buyer or any of its Affiliates to rely on the representations, warranties,
covenants and agreements expressly set forth in this Agreement and in any
certificate or other Transaction Document delivered by the Company in connection
with this Agreement, nor will anything in this Agreement operate to limit any
claim by the Buyer or any of its Affiliates for

 

4



--------------------------------------------------------------------------------

actual and intentional fraud. As used in this Agreement, “Affiliate” of any
Person means any other Person directly or indirectly controlling or controlled
by or under direct or indirect common control with such Person as of the date
which, or at any time during the period for which, the determination of
affiliation is being made. For purposes of this definition, “control,” when used
with respect to any Person, has the meaning specified in Rule 12b-2 under the
Exchange Act; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

3.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to the Buyer that except as (A) disclosed
(to the extent that the relevance of any such disclosure with respect to any
section of this Agreement is reasonably apparent on its face) in SEC Documents
filed or furnished after December 31, 2019 and prior to the date hereof and
other than any disclosures (x) in any risk factors section (to the extent such
disclosure is predictive or forward-looking in nature), (y) in any
“forward-looking statements” section or (z) in any other sections to the extent
such disclosures are similarly predictive or forward-looking in nature, or
(B) set forth in the confidential disclosure letter delivered by the Company to
the Buyer prior to the execution of this Agreement (the “Company Disclosure
Letter”) (it being understood that any information, item or matter set forth on
one section or subsection of the Company Disclosure Letter shall be deemed
disclosure with respect to, and shall be deemed to apply to and qualify, the
section or subsection of this Agreement to which it corresponds in number and
each other section or subsection of this Agreement to the extent that it is
reasonably apparent on its face that such information, item or matter is
relevant to such other section or subsection):

(a)    Organization and Qualification. Each of the Company and each of its
Subsidiaries are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authority to own their properties and to carry on their
business as now being conducted and as presently proposed to be conducted. Each
of the Company and its Subsidiaries is duly qualified as a foreign entity to do
business and is in good standing in every jurisdiction in which its ownership of
property or the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

As used in this Agreement, “Subsidiary” means any company, partnership, limited
liability company, joint venture, joint stock company, trust, unincorporated
organization or other entity for which the Company directly or indirectly owns
(a) at least 50% of the ordinary voting power (or, in the case of a partnership,
more than 50% of the general partnership interests) or (b) sufficient voting
rights to elect at least a majority of the board of directors or other governing
body. As used in this Agreement, “Material Adverse Effect” means any change,
effect, event, occurrence or development that has a material adverse effect on
the business, operations, results of operations, capital, properties, assets,
liabilities or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, provided, that, none of the following shall be
deemed either alone or in combination to constitute, and none of the following
shall be taken into account in determining whether there has been, a Material
Adverse Effect: (A) changes generally affecting the industry in which the
Company or its Subsidiaries operate;

 

5



--------------------------------------------------------------------------------

(B) general changes in the economic or business conditions or securities,
credit, financial or other capital markets of the U.S. or any other region
outside of the U.S. (including changes generally in prevailing interest rates,
currency exchange rates, credit markets and price levels or trading volumes) in
which the Company or its Subsidiaries operate; (C) earthquakes, fires, floods,
hurricanes, tornadoes, pandemics, or similar catastrophes or acts of god or
weather conditions, and any state or federal government orders or other actions
in response thereto, (D) political conditions, including acts of terrorism, war,
sabotage, national or international calamity, military action or any other
similar event or any change, escalation or worsening thereof after the date
hereof (other than cyberattacks targeting the Company or its Subsidiaries);
(E) any change in GAAP (as defined in Section 3(h)) or any change in laws of
general applicability (or interpretation or enforcement thereof) after the date
hereof; (F) the execution of this Agreement or the public disclosure of this
Agreement or the transactions contemplated hereby (including the impact thereof
on the relationships, contractual or otherwise, of the Company or any of its
Subsidiaries with employees, labor unions (if any), financing sources,
customers, suppliers, or partners that the Company can reasonably establish
resulted from the execution or the public disclosure of this Agreement or the
transactions contemplated hereby); (G) any failure to meet internal or published
projections, forecasts or revenue or earning predictions for any period; (H) a
decline in the trading price or trading volume of the Company’s common
stock; provided that the underlying causes of such decline, change or failure,
may be considered in determining whether there was a Material Adverse Effect;
and (I) any actions taken, or failure to take any action, in each case, to which
the Buyers have expressly given advance written approval or consent, that is
affirmatively required by this Agreement or requested by a Buyer; provided that
a material adverse effect described in any of the foregoing clauses (A) through
(E) may be taken into account to the extent the Company and its Subsidiaries are
disproportionately affected thereby relative to other companies in the
industries in which the Company and its Subsidiaries operate. As used in this
Agreement, “knowledge” means, with respect to the Company, the actual knowledge
of Gregory Trojan, Gregory Levin and Kendra Miller, in each case, after
reasonable inquiry of such person’s direct reports.

(b)    Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and the Registration Rights Agreement (collectively, the
“Transaction Documents”) and to consummate the transactions contemplated hereby
and thereby and to reserve for issuance and issue the Purchased Shares in
accordance with the terms of the Transaction Documents. The execution and
delivery of this Agreement and the other Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby, including, without limitation, the issuance of the Purchased Shares
have been duly authorized by the Company’s Board of Directors (the “Board”) and
(other than the filing with the SEC of a Form D and one or more Registration
Statements (as defined in the Registration Rights Agreement) in accordance with
the requirements of the Registration Rights Agreement and other filings as may
be required by state securities agencies) no further filing, consent, or further
authorization is required by the Company, the Board or its shareholders. This
Agreement and the other Transaction Documents have been (or will be, upon
execution) duly executed and delivered by the Company, and constitute the legal,
valid and binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting

 

6



--------------------------------------------------------------------------------

generally, the enforcement of applicable creditors’ rights and remedies.
Assuming that Buyer is not a member of a “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) acquiring more than 20% of the Company’s
outstanding common stock simultaneously with the transactions contemplated by
this Agreement, no Shareholder Approval will be required for the issuance of the
Purchased Shares. For purposes of this Agreement, “Shareholder Approval” means
(i) any approval of the shareholders of the Company necessary to approve the
issuance of the Purchased Shares under the applicable rules of the Principal
Market or (ii) a waiver of the applicability of such rules to the Purchased
Shares.

(c)    Issuance of Securities. The issuance of the Purchased Shares is duly
authorized and, upon issuance in accordance with the terms of the Transaction
Documents, shall be (i) validly issued, (ii) free from all preemptive or similar
rights, taxes, Liens, charges and other encumbrances with respect to the issue
thereof and (iii) fully paid and nonassessable with the holders being entitled
to all rights accorded to a holder of Common Stock. Assuming in part the
accuracy of each of the representations and warranties of the Buyer set forth in
Section 2 of this Agreement, the offer and issuance by the Company of the
Purchased Shares is exempt from registration under the 1933 Act.

(d)    No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Purchased Shares) will not (i) result in a violation of the Company’s
Articles of Incorporation (the “Articles of Incorporation”), or the Company’s
Bylaws, dated as of May 30, 2007 and in effect on the Closing Date (the
“Bylaws”), or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) in any respect
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party or result in the creation of any Lien (other
than Permitted Liens) upon any of the properties or assets of the Company or any
of its Subsidiaries, or (iii) assuming the accuracy of the representations and
warranties of Buyer under this Agreement, result in a violation of any law,
rule, regulation, order, judgment or decree (including foreign, federal and
state securities laws and regulations and the rules and regulations of The
NASDAQ Global Select Market (the “Principal Market”) and applicable laws of the
State of California and any foreign, federal, and other state laws) applicable
to the Company or any of its Subsidiaries or by which any property or asset of
the Company or any of its Subsidiaries is bound or affected, other than, in the
case of clause (ii) or clause (iii), as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect or prevent,
materially delay or materially impair the Company’s ability to consummate any of
the transactions contemplated hereby or under any of the other Transaction
Documents. As used in this Agreement, “Lien” means any mortgage, charge, pledge,
hypothec, security interest, prior claim, encroachments, lien (statutory or
otherwise), defect of title, adverse right or claim, or encumbrance of any kind,
in each case, whether contingent or absolute and “Permitted Lien” means , in
respect of any Person, any one or more of the following, applying to such Person
or any of its Subsidiaries: (i) Liens for taxes which are not yet due or payable
or that are being contested in good faith by appropriate proceedings; (ii) Liens
of mechanics, repairmen, workers, carriers and other similar liens arising in
the ordinary course of such Person’s business relating to obligations as to
which there is no default on the part of such Person or any of its Subsidiaries,
or the validity or amount of which is being contested in good faith by
appropriate proceedings;

 

7



--------------------------------------------------------------------------------

(iii) zoning, building, entitlement and other land use regulations promulgated
by any governmental entities of competent jurisdiction;(iv) easements, rights of
way and other similar encumbrances that do not materially interfere with the
present use of or title to the property related thereto and would not be shown
or disclosed by a current and accurate survey; (v) Liens incurred in the
ordinary course of such Person’s business that do not, individually or in the
aggregate, materially impair the current use, operation or value of the property
subject thereto or the conduct of the business of such Person and its
Subsidiaries as currently conducted; and (vi) Liens in favor of the Company’s
lender pursuant to the Credit Agreement (as defined herein).

(e)    Consents. The Company is not required to obtain any consent, approval,
authorization, permit, declaration or order of, or make any filing or
registration with (other than the filing with the SEC of a Form D and one or
more Registration Statements in accordance with the requirements of the
Registration Rights Agreement, other filings as may be required by state
securities agencies and the listing of the Purchased Shares on the Principal
Market), any court, governmental agency or any regulatory or self-regulatory
agency or any other Person in order for it to execute, deliver or perform any of
its obligations under or contemplated by the Transaction Documents, in each case
in accordance with the terms hereof or thereof. All consents, authorizations,
orders, filings and registrations which the Company is required to obtain
pursuant to the preceding sentence have been obtained or effected on or prior to
the Closing Date (or in the case of the filings detailed above, will be made
after the Closing Date within the time period required by applicable Law), and
the Company and its Subsidiaries are unaware of any facts or circumstances that
might prevent the Company or any of its Subsidiaries from obtaining or effecting
any of the consent, registration, application or filings pursuant to the
preceding sentence. The Company is not in violation of the listing requirements
of the Principal Market and has no knowledge of any facts or circumstances that
would reasonably lead to delisting or suspension of the Common Stock in the
foreseeable future, except as would not, individually or in the aggregate,
reasonably be expected to prevent, materially delay or materially impair the
Company’s ability to consummate any of the transactions contemplated hereby or
under any of the other Transaction Documents.

(f)    No General Solicitation; Broker Fees. Neither the Company, nor any of its
Subsidiaries, nor, to the knowledge of the Company, any Person acting on its or
their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Common Shares. The Company shall be responsible for the payment of
any placement agent’s fees, financial advisory fees, or brokers’ commissions
(other than for Persons engaged by the Buyer or its investment advisor) relating
to or arising out of the transactions contemplated hereby.

(g)    No Integrated Offering. None of the Company nor its Subsidiaries, nor, to
the knowledge of the Company, any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would require
registration of the issuance of any of the Purchased Shares under the 1933 Act,
whether through integration with prior offerings or otherwise, or cause this
offering of the Purchased Shares to require the approval of the shareholders of
the Company for purposes of the 1933 Act or any applicable shareholder approval
provisions, including, without limitation, under the rules and regulations of
the Principal Market.

 

8



--------------------------------------------------------------------------------

(h)    SEC Documents; Financial Statements; Shell Company Status.

(i)    Since December 31, 2017, the Company has timely filed or furnished all
the SEC Documents required to be filed or furnished by it with the SEC pursuant
to Section 13(a) or 15(d) of 1934 Act. As of their respective filing or being
furnished (or if amended or supplemented, as of the date of such amendment or
supplement, or, in the case of an SEC Document that is a registration statement
filed pursuant to the 1933 Act or a proxy statement filed pursuant to the 1934
Act, on the date of effectiveness of such SEC Document or date of the applicable
meeting, respectively), the SEC Documents complied or will comply, as
applicable, with the applicable requirements of the 1933 Act, the 1934 Act and
the Sarbanes-Oxley Act of 2002, as amended (and in each case, the rules and
regulations of the SEC promulgated thereunder), in each case as in effect at
such time, and none of the SEC Documents, at the time they were filed or
furnished, or will be filed or furnished, with the SEC (or, if amended or
supplemented, the date of the filing of such amendment or supplement, with
respect to the disclosures that were so amended or supplemented or, in the case
of an SEC Document that is a registration statement filed pursuant to the 1933
Act or a proxy statement filed pursuant to the 1934 Act, on the date of
effectiveness of such SEC Document or date of the applicable meeting,
respectively), contain any untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were made
or will be made, not misleading. For purposes of this Agreement, “SEC Documents”
means all reports, schedules, forms, statements and other documents required to
be filed and so filed by it with the SEC under Sections 12, 13, 14 or 15(d) of
the 1934 Act and all exhibits included therein and financial statements
(including the consolidated balance sheets and consolidated statements of
income, changes in stockholders’ equity (deficit) and cash flows), notes and
schedules thereto and documents incorporated by reference therein. The Company
is currently eligible to register securities on Form S-3.

(ii)    To the knowledge of the Company, (i) none of the SEC Documents filed or
furnished since December 31, 2017 is subject to any pending proceeding by or
before the SEC, and (ii) there are no outstanding or unresolved comments
received from the SEC with respect to any of the SEC Documents filed or
furnished since December 31, 2017.

(iii)    None of the Subsidiaries of the Company is subject to the reporting
requirements of Section 13a or 15d of the 1934 Act.

(iv)    The Company has established and maintains disclosure controls and
procedures and a system of internal controls over financial reporting (as such
terms are defined in paragraphs (e) and (f), respectively, of Rule 13a-15 under
the 1934 Act) in accordance with Rule 13a-15 under the 1934 Act that are
reasonably designed to ensure that information required to be disclosed by the
Company is recorded and reported on a timely basis to the individuals
responsible for the preparation of the Company’s filings with the SEC and other
public disclosure documents. Since December 31, 2018, neither the Company nor
any of its Subsidiaries has identified or been made aware of (i) any
“significant deficiencies” or “material weaknesses” (as defined by the Public
Company Accounting Oversight Board) in the design or operation of the Company’s
internal controls over and procedures relating to financial reporting which
would reasonably be expected to adversely affect in any material respect the
Company’s ability to record, process, summarize and report financial data, in
each case which has not been

 

9



--------------------------------------------------------------------------------

publicly disclosed or (ii) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal control over financial reporting.

(v)    As of their respective filing dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto as in effect as of the time of
filing. Such financial statements have been prepared in accordance with United
States generally accepted accounting principles, consistently applied, during
the periods involved (“GAAP”) (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements or (iii) as otherwise permitted by Regulation S-X and the
other rules and regulations of the SEC) and fairly present in all material
respects the financial position of the Company and its Subsidiaries as of the
dates thereof and the results of its operations for the periods then ended
(subject, in the case of unaudited statements, to notes and normal year-end
audit adjustments that are not material in amount or effect).

(vi)    Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, neither the Company nor any of its
Subsidiaries has any liabilities of any nature (whether accrued, absolute,
contingent or otherwise) that would be required under GAAP, as in effect on the
date hereof, to be reflected on a consolidated balance sheet of the Company
(including the notes thereto) except liabilities (i) reflected or reserved
against in the consolidated balance sheet (or the notes thereto) of the Company
and its Subsidiaries included in the Company’s Annual Report on Form 10-K for
the year ended December 31, 2019 (the “Balance Sheet Date”), (ii) incurred after
the Balance Sheet Date in the ordinary course of the Company’s business,
(iii) as expressly contemplated by the Transaction Documents or otherwise
incurred in connection with the transactions contemplated hereby and thereby, or
(iv) that have been discharged or paid prior to the date of this Agreement.

(vii)    Neither the Company nor any of its Subsidiaries is a party to, or has
any commitment to become a party to, any joint venture, off-balance sheet
partnership or any similar contract, agreement or arrangement (including any
contract, agreement or arrangement relating to any transaction or relationship
between or among the Company or one or more of its Subsidiaries, on the one
hand, and any other Person, including any structured finance, special purpose or
limited purpose entity or Person, on the other hand), or any “off-balance sheet
arrangements” (as defined in Item 303(a) of Regulation S-K of the 1933 Act).

(viii)    The Company is not and has not been at any time, an issuer identified
in Rule 144(i)(1).

(i)    Absence of Certain Changes. Since December 31, 2019, (a) except for the
execution and performance of this Agreement and the discussions, negotiations
and transactions related thereto, the business of the Company and its
Subsidiaries has been carried on and conducted in all material respects in the
ordinary course of business, and (b) there has not been any Material Adverse
Effect or any event, change or occurrence that would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

10



--------------------------------------------------------------------------------

(j)    Compliance with Organizational Documents and Laws; Conduct of Business;
Regulatory Permits.

(i)    Neither the Company nor any of its Subsidiaries is in violation of any
term of or in default under any certificate of determination of any outstanding
series of preferred stock of the Company (if any), the Articles of Incorporation
or Bylaws or their organizational charter or memorandum of association or
articles of incorporation or articles of association or bylaws, respectively.

(ii)    Neither the Company nor any of its Subsidiaries is in violation of any
judgment, decree or order or any law, statute, ordinance, rule or regulation
applicable to the Company or any of its Subsidiaries, and neither the Company
nor any of its Subsidiaries will conduct its business in violation of any of the
foregoing, except for possible violations which would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

(iii)    The Company and its Subsidiaries possess all Licenses issued by the
appropriate federal, state or foreign regulatory authorities necessary to
conduct their respective businesses, except where the failure to possess such
certificates, authorizations or permits would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, and to the
knowledge of the Company, neither the Company nor any of its Subsidiaries has
received any written notice of proceedings, and no proceedings have been
threatened, relating to the revocation or modification of any such License. As
used in this Agreement, “License” means any license, permit, certification,
approval, registration, consent, authorization, franchise, variance or exemption
issued or granted by a governmental entity.

(iv)    Each of the facilities of the Company and its Subsidiaries is in
compliance in all material respects with the Americans with Disabilities Act of
1990, as amended, and other similar laws applicable to such facilities.

(v)    None of the Company nor any of its Subsidiaries has, during the last
three years, been cited, fined or otherwise been notified by any Person of any
(i) material failure to comply with any applicable laws related to the
preparation, holding, offering for sale and sale of food and beverages,
including any applicable laws governing food and beverage safety and handling,
nutrition labeling on menus or branding or (ii) material investigation or review
by any governmental authority regarding the foregoing.

(vi)    Any and all approvals and/or filings by any federal, state or local food
or liquor authority necessary for the continued operation of any establishment
operated by the Company or any of its Subsidiaries with full food and liquor
service have been received and/or filed, as applicable, and are in full force
and effect, except where the failure to have been received and/or filed, as
applicable, or be in full force and effect, would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. As of and
after the Closing Date, to the knowledge of the Company and assuming that
neither Buyer nor its Affiliates own any business engaged in the distribution or
manufacture of alcoholic beverages, no such approvals and/or filings, as
applicable, shall require the inclusion of the Buyer as a party, guarantor or
signatory to such approval or filing.

 

11



--------------------------------------------------------------------------------

(k)    Equity Capitalization. The authorized capital stock of the Company
consists of (i) 125,000,000 shares of Common Stock, no par value, of which as of
the date hereof, 18,760,619 shares are issued and outstanding, and 2,446,823
shares are reserved for issuance pursuant to the Company’s Equity Incentive Plan
and (ii) 5,000,000 shares of preferred stock, no par value per share, none of
which are issued and outstanding. All of such issued and outstanding shares are,
or upon issuance will be, validly issued, fully paid and nonassessable. As of
the Closing Date, other than the Common Stock, no other shares of capital stock
will be issued or outstanding. Other than as provided in the Transaction
Documents, and except for equity incentive awards outstanding under the
Company’s Equity Incentive Plan, there are no other outstanding rights, options,
warrants, preemptive rights, rights of first offer, or similar rights for the
purchase or acquisition from the Company of any capital stock or other
securities of the Company or its Subsidiaries or any other securities or bonds,
debentures, notes or other obligations convertible or exchangeable into or
exercisable for or giving any Person a right to subscribe for any capital stock
or other securities of the Company or any of its Subsidiaries, nor are there any
commitments to issue or execute any such rights, options, warrants, preemptive
rights or rights of first offer. Except as otherwise provided in the
Registration Rights Agreement, there are no outstanding rights or obligations of
the Company to register with the SEC or repurchase or redeem any of its equity
securities. The rights, preferences, privileges, and restrictions of the Common
Stock are as stated in the Articles of Incorporation. The Company does not have
outstanding shareholder purchase rights or “poison pill” or any similar
arrangement in effect giving any Person the right to purchase any equity
interest in the Company upon the occurrence of certain events. As of the date
hereof and as of the Closing Date, the Company’s Common Stock is listed on the
Principal Market and no event has occurred, and the Company is not aware of any
event that is reasonably likely to occur, that would result in the Common Stock
being delisted from the Principal Market. Neither the Company nor any of its
Subsidiaries have outstanding any bonds, debentures, notes or other obligations,
the holders of which have the right to vote (or convert into or exercise for
securities having the right to vote) with the stockholders of the Company on any
matter or with the equity holders of any of the Company’s Subsidiaries on any
matter, respectively. Neither the Company nor any of its Subsidiaries is a party
to any voting agreement or similar agreement with respect to the capital stock
or other securities of the Company or any of its Subsidiaries.

(l)    Indebtedness and Other Contracts. The Company is party to that certain
Third Amended and Restated Credit Agreement, dated on or about the date of this
Agreement, among the Company, Bank of America, N.A., as Administrative Agent,
JPMorgan Chase Bank, N.A., and the other lending institutions that are parties
thereto (the “Credit Agreement”). The Company and its Subsidiaries are not in
material breach of, or default or violation under, the Credit Agreement. Other
than the Credit Agreement, the Company is not party to any material loan or
credit agreement, indenture, debenture, note, bond, mortgage, deed of trust,
lease, sublease, License, contract or other agreement or arrangement that would
rank senior to or pari passu with the Purchased Shares.

(m)    Absence of Litigation. The Company has received no written notice of any,
and there are no, actions, suits, proceedings, inquiries or investigations
before or by the Principal Market, any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its Subsidiaries,
except as arising in the ordinary course of the Company’s business and

 

12



--------------------------------------------------------------------------------

which would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect or prevent, materially delay or materially impair
the Company’s ability to consummate any of the transactions contemplated hereby
or under any of the other Transaction Documents.

(n)    Employee Relations.

(i)    Neither the Company nor any of its Subsidiaries is a party to any
collective bargaining agreement or employs any member of a union. Since
December 31, 2017, except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, there has been no
strike, lockout, slowdown, or work stoppage pending or, to the knowledge of the
Company, threatened against the Company or any of its Subsidiaries.

(ii)    The Company and its Subsidiaries are in compliance with all federal,
state, local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

(iii)    Neither the Company nor any of its Subsidiaries is delinquent in any
payments to any of their respective employees for any wages, salaries,
commissions, bonuses or other direct compensation for any services performed for
the Company or any of its Subsidiaries.

(iv)    Neither the Company nor any of its Subsidiaries has incurred any
obligation or liability under the Worker Adjustment and Retraining Notification
Act or any similar applicable Law that remains unsatisfied.

(o)    Title. The Company and its Subsidiaries have good and marketable title in
fee simple to all real property and good and marketable title to all personal
property owned by them, in each case free and clear of all Liens (other than
Permitted Liens) except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Any real property and
facilities held under lease by the Company or any of its Subsidiaries are held
by them under valid, subsisting and enforceable leases except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(p)    Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, original works of authorship,
patents, patent rights, copyrights, inventions, Licenses, trade secrets and
other intellectual property rights and all applications and registrations
therefor (“Intellectual Property Rights”) necessary to conduct their respective
businesses as now conducted and as presently proposed to be conducted, except
where failure to own or possess such Intellectual Property Rights would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(q)    Environmental Laws. The Company and its Subsidiaries (i) are in
compliance with any and all Environmental Laws (as hereinafter defined),
(ii) have obtained all Licenses required of them under applicable Environmental
Laws to conduct their respective

 

13



--------------------------------------------------------------------------------

businesses and (iii) are in compliance with all terms and conditions of any such
License, except where, in each of the foregoing clauses (i), (ii) and (iii), the
failure to so comply or the failure to obtain such License would, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
The term “Environmental Laws” means all federal, state, local or foreign laws
relating to human health (to the extent related to exposure to Hazardous
Materials (as hereinafter defined)), pollution or protection of the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata), including, without limitation, laws relating to
the handling, management, use, storage, treatment, emission, discharge, release
or threatened release of pollutants, contaminants, or toxic or hazardous
substances or wastes (collectively, “Hazardous Materials”) into the environment,
or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Materials, as
well as all codes, decrees, injunctions, judgments, orders, or regulations
issued, entered, promulgated or approved thereunder.

(r)    Investment Company Status. Neither the Company nor any Subsidiary is an
“investment company,” and, to the Company’s knowledge, neither the Company nor
any Subsidiary is a company controlled by an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.

(s)    Tax Status. Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, the Company and each
Subsidiary of the Company (i) has timely and properly made or filed all U.S.
federal, state and foreign tax returns, reports and declarations (including,
without limitation, any information returns and any required schedules or
attachments thereto) required to be filed by any jurisdiction to which it is
subject, (ii) has timely paid all taxes and other governmental assessments and
charges, except those being contested in good faith by appropriate proceedings
and for which adequate reserves have been established, and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply.

(t)    No Disqualification Events. With respect to the issuance of the Purchased
Shares, none of the Company, any of its predecessors, any affiliated issuer, any
director, executive officer, other officer of the Company, any beneficial owner
of 20% or more of the Company’s outstanding voting equity securities, calculated
on the basis of voting power, nor any promoter (as that term is defined in
Rule 405 under the 1933 Act) connected with the Company in any capacity at the
time of sale is subject to any of the “Bad Actor” disqualifications described in
Rule 506(d)(1)(i) to (viii) under the 1933 Act except for items covered by
Rule 506(d)(2) or (d)(3).

(u)    Illegal Payments; FCPA Violations. Except as would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect,
since December 31, 2017, none of the Company, any of its Subsidiaries or, to the
knowledge of the Company, any officer, director, employee, agent, representative
or consultant acting on behalf of the Company or any of its Subsidiaries (and
only in their capacities as such) has, in connection with the business of the
Company: (a) unlawfully offered, paid, promised to pay, or authorized the
payment of, directly or indirectly, anything of value, including money, loans,
gifts, travel, or

 

14



--------------------------------------------------------------------------------

entertainment, to any government official with the purpose of (i) influencing
any act or decision of such government official in his or her official capacity;
(ii) inducing such government official to perform or omit to perform any
activity in violation of his or her legal duties; (iii) securing any improper
advantage; or (iv) inducing such government official to influence or affect any
act or decision of such governmental entity, except, with respect to the
foregoing clauses (i) through (iv), as permitted under the U.S. Foreign Corrupt
Practices Act or other applicable law; (b) made any illegal contribution to any
political party or candidate; (c) made, offered or promised to pay any unlawful
bribe, payoff, influence payment, kickback, unlawful rebate, or other similar
unlawful payment of any nature, directly or indirectly, in connection with the
business of the Company, to any person, including any supplier or customer;
(d) knowingly established or maintained any unrecorded fund or asset or made any
false entry on any book or record of the Company or any of its Subsidiaries for
any purpose; or (e) otherwise violated the U.S. Foreign Corrupt Practices Act of
1977, as amended, the UK Bribery Act 2010, as amended, or any other applicable
anti-corruption or anti-bribery law.

(v)    Economic Sanctions. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, the Company
is not in contravention of any sanction, and has not engaged in any conduct
sanctionable, under U.S. economic sanctions Laws, including applicable laws
administered and enforced by the U.S. Department of the Treasury’s Office of
Foreign Assets Control, 31 C.F.R. Part V, the Iran Sanctions Act, as amended,
the Comprehensive Iran Sanctions, Accountability and Divestment Act, as amended,
the Iran Threat Reduction and Syria Human Rights Act, as amended, the Iran
Freedom and Counter-Proliferation Act of 2012, as amended, and any executive
order issued pursuant to any of the foregoing.

(w)    No Rights Agreements; Anti-Takeover Provisions. As of the date of this
Agreement, neither the Company nor any of its Subsidiaries is party to a
stockholder rights agreement, “poison pill” or similar anti-takeover agreement
or plan. The Board has taken all necessary actions to ensure that no
restrictions included in any “control share acquisition,” “fair price,”
“moratorium,” “business combination” or other state anti-takeover law is, or as
of the Closing will be, applicable to the transactions contemplated hereby,
including the Company’s issuance of shares of the Purchased.

(x)    No Other Representations or Warranties of the Buyers. The Company
acknowledges and agrees that none of the Buyer or any of its Affiliates makes or
has made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 2.
Notwithstanding anything to the contrary herein, nothing in this Agreement shall
limit the right of the Company or any of its Subsidiaries to rely on the
representations, warranties, covenants and agreements expressly set forth in
this Agreement, nor will anything in this Agreement operate to limit any claim
by the Company or any of its Subsidiaries for actual and intentional fraud.

4.    COVENANTS.

(a)    Form D and Blue Sky. The Company agrees to file a Form D with respect to
the Purchased Shares if required under Regulation D and shall provide a copy
thereof to any Buyer promptly upon such Buyer’s request. Following the Closing
Date, the Company shall

 

15



--------------------------------------------------------------------------------

make all filings and reports relating to the offer and sale of the Purchased
Shares required under applicable securities or “Blue Sky” laws of the states of
the United States. The Company shall provide the Buyer and its legal counsel
with a reasonable opportunity to review and comment upon drafts of all documents
to be submitted to or filed with the SEC, whether publicly or not, in connection
with the transactions contemplated hereby and by the other Transaction Documents
and give reasonable consideration to all such comments.

(b)    Reporting Status. Until the earlier of (x) a Change of Control or (y) the
date on which the Investors (as defined in the Registration Rights Agreement)
shall have sold all of the Purchased Shares, the Company shall timely file all
reports required to be filed with the SEC pursuant to the 1934 Act, and the
Company shall use reasonable best efforts to maintain its status as an issuer
required to file reports under the 1934 Act even if the 1934 Act or the
rules and regulations thereunder would no longer require or otherwise permit
such filing, and the Company shall use reasonable best efforts to maintain its
eligibility to register the Purchased Shares for resale by the Investors on
Form S-3. For purposes of this Agreement, “Change of Control” means, at any
time, the occurrence of any of the following events or circumstances: (i) any
“person” or “group” (within the meaning of Section 13(d) or 14(d) of the
Exchange Act) shall (A) become the “beneficial owner” (within the meaning of
Section 13(d) of the Exchange Act), directly or indirectly, of securities of the
Company representing 50% or more of the total voting power represented by the
Company’s then outstanding voting securities or (B) otherwise acquire, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the Company, whether through the ability to exercise voting power,
by contract or otherwise, (ii) persons who were (A) directors of the Company on
the date hereof or (B) appointed by directors who were directors of the Company
on the date hereof or were nominated or approved by directors who were directors
of the Company on the date hereof shall cease to occupy a majority of the seats
(excluding vacant seats) on the Board, (iii) the consummation of a merger or
consolidation of the Company with or into any other Person, other than a merger
or consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent at least 50% of
the total voting power represented by the voting securities of the Company or
such surviving entity or its parent outstanding immediately after such merger or
consolidation or (iv) any direct or indirect sale, transfer or other
disposition, in one transaction or a series of related transactions, of all or
substantially all of the assets of the Company and its subsidiaries, taken as a
whole (it being agreed that the sale, transfer or other disposition by any
Person of the Equity Interests of any subsidiary constitutes an indirect sale,
transfer or disposition of the assets of such subsidiary).

(c)    Use of Proceeds. The Company shall use the proceeds from the sale of the
Purchased Shares for general corporate purposes, including funding working
capital, the repayment of indebtedness and the payment of fees and expenses in
connection with the transactions contemplated by this Agreement and the
Registration Rights Agreement.

(d)    Fees and Expenses. Except as otherwise set forth in any of the
Transaction Documents, each party to this Agreement shall bear its own fees and
expenses in connection with the sale of the Purchased Shares to the Buyers. The
Company shall reimburse Buyers for all reasonable and documented out-of-pocket
costs and expenses, including legal fees, expenses, other professional fees and
expenses, and all reasonable out-of-pocket due diligence expenses, in an
aggregate amount not to exceed twenty five thousand dollars ($25,000), incurred
by the Buyers in connection with the transaction contemplated by this Agreement.

 

16



--------------------------------------------------------------------------------

(e)    Transfer or Resale. No Buyer shall Transfer or offer to Transfer the
Purchased Shares unless (A) such Purchased Shares are subsequently registered
pursuant to the terms of the Registration Rights Agreement, (B) such Transfer is
made to the Company or to an Affiliate of the Buyer, (C) the Buyer shall have
delivered to the Company an opinion of counsel or any other evidence reasonably
satisfactory to legal counsel of the Company, in a form reasonably acceptable to
the Company, to the effect that such Purchased Shares to be Transferred may be
Transferred pursuant to (i) Regulation S promulgated under the 1933 Act or
(ii) another valid exemption from registration under the 1933 Act or the
rules and regulations of the SEC thereunder, or (D) the Buyer provides the
Company with reasonable assurance that such Purchased Shares can be Transferred
pursuant to (i) Rule 144 promulgated under the 1933 Act (“Rule 144”) or
(ii) Rule 144A promulgated under the 1933 Act (“Rule 144A”). In the case that a
Buyer is permitted to Transfer the Purchased Shares and, if applicable, provides
satisfactory evidence to the Company pursuant to the previous sentence, the
Company shall, at the request of the holder of such Purchased Shares, issue such
book-entry Common Shares to the holder or the applicable transferee of such
Purchased Shares by electronic delivery (x) if eligible and requested by the
holder or applicable transferee, on the applicable balance account at The
Depository Trust Company, and (y) on the books of the Company or its transfer
agent. For purposes of this Agreement, “Transfer” means, with respect to the
Purchased Shares, to sell, transfer, hypothecate, assign, gift, bequest or
otherwise dispose of such Purchased Shares.

(f)    Disclosure of Transactions and Other Material Information. On the date of
this Agreement or no later than 9:30 a.m., New York City local time, on the
business day following the date of execution of this Agreement, the Company
shall (i) issue a press release and/or file a Current Report on Form 8-K, in
each case, reasonably acceptable to the Buyers, describing the terms of the
transactions contemplated by the Transaction Documents and (ii) file a Current
Report on Form 8-K reasonably acceptable to the Buyer attaching this Agreement
and the form of Registration Rights Agreement as exhibits to such filing (which
shall not include schedules or exhibits not customarily filed with the SEC). As
of the time of the issuance of such press release and Form 8-K, no Buyer shall
be in possession of any material, non-public information received from the
Company, any Subsidiary or any of their respective officers, directors,
employees or agents. In addition, effective upon the issuance of such press
release and Form 8-K, the Company acknowledges and agrees that any and all
confidentiality or similar obligations under any agreement entered into in
connection with the transactions contemplated hereby, whether written or oral,
between the Company, any of its Subsidiaries or any of their respective
officers, directors, agents, employees or Affiliates on the one hand, and any of
the Buyers or any of their Affiliates on the other hand, shall terminate. In
furtherance of the foregoing, the Company shall provide the Buyer and its legal
counsel with a reasonable opportunity to review and comment upon drafts of all
documents to be publicly disclosed or filed with the SEC in connection with the
transactions contemplated hereby and by the other Transaction Documents and give
reasonable consideration to all such comments. Notwithstanding the foregoing,
the Company shall not publicly disclose the name of any Buyer, an Affiliate of
any Buyer, or any investment adviser of any Buyer, or include the name of any
Buyer, an Affiliate of any Buyer, or any investment adviser of any Buyer in any
press release or filing with the SEC (other than as contemplated by the
Registration Rights Agreement) or any

 

17



--------------------------------------------------------------------------------

regulatory agency or Principal Market, without the prior written consent of the
Buyer, except (i) as required by federal securities law in connection with
(A) any registration statement contemplated by the Registration Rights Agreement
and (B) the filing of final Transaction Documents (including signature pages
thereto) with the SEC and (ii) to the extent such disclosure is required by law,
request of the Staff of the SEC or Principal Market regulations, in which case
the Company shall provide the Purchasers with prior written notice of such
disclosure permitted under this subclause (ii).

(g)    Legends.

(i)    The book-entry accounts maintained by the Company’s transfer agent
representing the Purchased Shares, except as set forth below, shall bear a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against Transfer of such Purchased Shares bearing such
legend):

NEITHER THE ISSUANCE AND SALE OF THESE SECURITIES HAS BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) PURSUANT TO AN EXEMPTION FROM, OR IN
A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT OF 1933.

(ii)    At the request of a holder of the Purchased Shares or a transferee
pursuant to Section 4(e), the legend set forth in Section 4(g)(i) above shall be
removed from the applicable Purchased Shares on the book-entry accounts
maintained by the Company’s transfer agent representing the Purchased Shares if
such legend is not required in order to establish compliance with any provisions
of the 1933 Act.

(h)    Transfer Taxes. The Company shall pay any and all documentary, stamp and
similar issue or transfer tax incurred in connection with this Agreement.

(i)    [Intentionally omitted]

(j)    Reporting. The Company shall reasonably cooperate with the Buyers to
provide any information to a Buyer (or make such information available to a
Buyer) as Buyer reasonably request that the Company has in its possession (or
any of the Company’s Subsidiaries have in their possession), for purposes of any
tax reporting, filing obligation, or regulatory requirement of the Buyer in
connection with (i) the ownership by the Buyer of any interest in the Company,
(ii) any transaction between the Buyer, on the one hand, and the Company or any
of its Subsidiaries, on the other hand, and (iii) the status of any Subsidiary
of the Company for U.S. federal, state or local tax purposes as a foreign
corporation or as a “controlled foreign corporation” within the meaning of
Section 957 of the Code, including any filing obligation pursuant to Sections
6038, 6038B and 6046 of the Code. As used in this Agreement, the “Code”

 

18



--------------------------------------------------------------------------------

means the Internal Revenue Code of 1986, as amended. The Company shall use its
commercially reasonable efforts to cause its transfer agent to respond to
reasonable requests for information (which is not otherwise publicly available)
made to Buyer or its auditors related to the actual holdings of such Buyer or
its accounts.

(k)    Investment Company. So long as the Buyer holds any Purchased Shares, the
Company will not take any actions that would be reasonably likely to cause it to
be an “investment company,” or a company controlled by an “investment company”
other than the Buyer, as such terms are defined in the Investment Company Act of
1940, as amended.

(l)    NASDAQ Listing. To the extent it has not already done so, promptly
following the execution of this Agreement, the Company shall apply to cause the
Purchased Shares to be approved for listing on the Principal Market. The Company
shall use its reasonable best efforts to cause the Purchased Shares to be
approved for listing on the Principal Market, subject to official notice of
issuance.

5.    CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

(a)    The obligation of the Company hereunder to issue and sell the Purchased
Shares to the Buyers at the Closing, is subject to the satisfaction, at or
before the Closing Date of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived (in whole or in
part) by the Company at any time in its sole discretion by providing the Buyers
with prior written notice thereof:

(i)    Each Buyer shall have executed each of the Transaction Documents and
delivered the same to the Company.

(ii)    Each Buyer shall have delivered its Aggregate Purchase Price to the
Company at the Closing by wire transfer of immediately available funds pursuant
to the wire instructions provided by the Company, subject to receipt of evidence
of issuance referred to in Section 6(a)(i).

(iii)    The representations and warranties of the Buyers shall be true and
correct in all material respects as of the date of this Agreement and as of the
Closing Date (except for representations and warranties that speak as of a
specific date which shall be true and correct as of such specified date) without
giving effect to any qualification or limitation as to “materiality,” “Buyer
Material Adverse Effect” or similar qualifier set forth therein.

(iv)    Each Buyer shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by such Buyer at or prior
to the Closing Date.

(v)    Each Buyer shall have executed the form of representation letter in favor
of BofA Securities, Inc. in substantially the same form as Exhibit B attached
hereto.

 

19



--------------------------------------------------------------------------------

6.    CONDITIONS TO THE BUYERS’ OBLIGATION TO PURCHASE.

(a)    The obligation of each Buyer to purchase the Purchased Shares at the
Closing is subject to the satisfaction, at or before the Closing Date of each of
the following conditions, provided that these conditions are for each Buyer’s
sole benefit and may be waived (in whole or in part) by each Buyer at any time
in its sole discretion by providing the Company with prior written notice
thereof:

(i)    The Company shall have (A) duly executed and delivered to the Buyers each
of the Transaction Documents and (B) delivered evidence of the Purchased Shares
purchased by such Buyer credited to book -entry accounts maintained by the
Company’s transfer agent.

(ii)    The Buyer shall have received the opinion of Elkins Kalt Weintraub
Reuben Gartside LLP, the Company’s outside counsel, dated as of the Closing
Date, in substantially the form of Exhibit C attached hereto.

(iii)    The Company shall have delivered to the Buyer (A) a certificate dated
as of the Closing Date and signed by its Chief Executive Officer or Chief
Financial Officer, certifying to the fulfillment of the conditions specified in
Sections 6(a)(iv), (v) and (vi), and (B) a certificate, executed by the
Secretary of the Company and dated as of the Closing Date, as to (I) the
resolutions consistent with Section 3(b) as adopted by the Board in a form
reasonably acceptable to the Buyer, (II) the Articles of Incorporation and
(III) the Bylaws, in the form attached hereto as Exhibit D.

(iv)    (A) The representations and warranties of the Company set forth in
Section 3 (other than the representations and warranties set forth in the first
sentence of Section 3(a), Section 3(b), Section 3(c), Section 3(f),
Section 3(g), clause (b) of Section 3(i), Section 3(k), Section 3(l),
Section 3(r) and Section 3(w)), shall be true and correct as of the date of this
Agreement and as of the Closing Date (except for representations and warranties
that speak as of a specific date which shall be true and correct as of such
specified date) without giving effect to any qualification or limitation as to
“materiality,” “Material Adverse Effect” or similar qualifier set forth therein,
except where the failure to be true and correct would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect; (B) the
representations and warranties of the Company set forth in the first sentence of
Section 3(a), Section 3(b), Section 3(c), Section 3(f), Section 3(g),
Section 3(k) (other than the first sentence of Section 3(k)), Section 3(l),
Section 3(r) and Section 3(w), shall be true and correct in all material
respects as of the date of this Agreement and as of the Closing Date (except for
representations and warranties that speak as of a specific date which shall be
true and correct as of such specified date) without giving effect to any
qualification or limitation as to “materiality,” “Material Adverse Effect” or
similar qualifier set forth therein; and (C) the representations and warranties
of the Company set forth in clause (b) of Section 3(i) and the first sentence of
Section 3(k), shall be true and correct in all respects as of the date of this
Agreement and as of the Closing Date.

(v)    The Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by the
Transaction

 

20



--------------------------------------------------------------------------------

Documents to be performed, satisfied or complied with by the Company at or prior
to the Closing Date.

(vi)    The Common Shares (I) shall be approved and designated for quotation or
listed on the Principal Market, subject to official notice of issuance, and
(II) shall not be suspended, in each case, on the Closing Date, by the SEC or
the Principal Market from trading on the Principal Market nor shall suspension
by the SEC or the Principal Market have been threatened, as of the Closing Date,
either (A) in writing by the SEC or the Principal Market or (B) by falling below
the minimum listing maintenance requirements of the Principal Market.

(vii)    The Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale of the Purchased
Shares.

(viii)    The Company and its Subsidiaries shall have returned all loan proceeds
received by the Company and certain of its Subsidiaries under the Paycheck
Protection Program under the CARES Act.

7.    TERMINATION. In the event that the Closing shall not have occurred with
respect to a Buyer on or before five (5) business days following the date hereof
due to the Company’s or such Buyer’s failure to satisfy the conditions set forth
in Sections 5 and 6 above (and the nonbreaching party’s failure to waive such
unsatisfied condition(s)), the nonbreaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date by delivering a written notice to that effect to each
other party to this Agreement and without liability of any party to any other
party. None of the Parties may rely, as a basis for terminating this Agreement
or not consummating the transactions contemplated hereby, on the failure of any
condition set forth in Section 5 or Section 6, as the case may be, to be
satisfied, if such failure was caused by such party’s failure to perform any of
its obligations under this Agreement.

8.    MISCELLANEOUS.

(a)    Specific Performance. The Buyer, on the one hand, and the Company, on the
other hand, acknowledges and agrees that irreparable injury to the other party
hereto would occur in the event any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached and
that such injury would not be adequately compensable by the remedies available
at law (including the payment of money damages). It is accordingly agreed that
the Buyer, on the one hand, and the Company, on the other hand (in each case,
the “Moving Party”), shall each be entitled to specific enforcement of, and
injunctive relief to prevent any violation of, the terms hereof, and the other
party hereto will not take action, directly or indirectly, in opposition to the
Moving Party seeking such relief on the grounds that any other remedy or relief
is available at law or in equity. This Section 8(a) is not the exclusive remedy
for any violation of this Agreement.

(b)    Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of California, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of California or any other jurisdictions) that would

 

21



--------------------------------------------------------------------------------

cause the application of the laws of any jurisdictions other than the State of
California. Each party hereby irrevocably submits to the exclusive jurisdiction
of the state and federal courts sitting in Los Angeles County, California, for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE,
AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

(c)    Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile or .pdf signature shall
be considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
or .pdf signature.

(d)    Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(e)    Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

(f)    Entire Agreement; Amendment and Waiver. This Agreement and the other
Transaction Documents supersede all other prior or contemporaneous negotiations,
writings and understandings between the Buyer, the Company, their Affiliates and
Persons acting on their behalf with respect to the matters discussed herein, and
this Agreement, the other Transaction Documents, and the instruments referenced
herein and therein constitute the full and entire

 

22



--------------------------------------------------------------------------------

understanding and agreement of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor the Buyer makes any representation, warranty, covenant
or undertaking with respect to any such matters. Provisions of this Agreement
may be amended and the observance thereof may be waived (either generally or in
a particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Buyer; provided that the conditions to
each of the respective parties’ obligations to consummate the transactions
contemplated by this Agreement are for the sole benefit of such party and may be
waived by such party in whole or in part to the extent permitted by applicable
law; provided, however, that any such waiver shall only be effective if made in
a written instrument duly executed and delivered by the party against whom the
waiver is to be effective. No failure on the part of any party to exercise, and
no delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by law.

(g)    Notices. Any notices, consents, waivers or other communications required
or permitted to be given under the terms of this Agreement or any of the other
Transaction Documents must be in writing and will be deemed to have been
delivered: (i) upon receipt, when delivered personally; (ii) upon delivery, when
sent by electronic mail; or (iii) one business day after deposit with an
overnight courier service, in each case properly addressed to the party to
receive the same. The addresses and e-mail addresses for such communications
shall be:

 

If to the Company:   

BJ’s Restaurants, Inc.

7755 Center Avenue

Huntington Beach, California 92647

Attention: Greg Levin

E-mail: glevin@bjrestaurants.com

with a copy (for informational purposes only) to:   

Elkins Kalt Weintraub Reuben LLC

10345 W. Olympic Blvd.

Los Angeles, CA 90064

Attention: Robert Steinberg, Esq.

E-mail: rsteinberg@elkinskalt.com

If to the Buyer:    To the address set forth on Schedule A

or to such other address and/or e-mail address and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s e-mail containing the time, date, and recipient e-mail
address or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by e-mail or receipt from an overnight
courier service in accordance with clause (i), (ii), or (iii) above,
respectively.

 

23



--------------------------------------------------------------------------------

(h)    Successors and Assigns. The terms and conditions of this Agreement shall
be binding upon and inure to the benefit of the parties and their respective
successors, heirs, and permitted assigns. The Company shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Buyer. The Buyer shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Company, except
to an Affiliate of the Buyer.

(i)    No Third Party Beneficiaries. This Agreement is intended solely for the
benefit of the parties hereto and their respective successors, heirs and
permitted assigns, and is not for the benefit of, nor may any provision hereof
be enforced by, any other Person.

(j)    Survival. Unless this Agreement is terminated pursuant to Section 8, the
representations and warranties of the Company contained in Section 3 shall
survive the Closing until the twelve (12) month anniversary of the Closing;
provided, however that the representations and warranties of the Company in
Sections 3(a) through (g), (k), (r) and (t) will survive until the expiration of
the applicable statute of limitations. The covenants and agreements of the
parties set forth in Section 4 and this Section 9 shall survive the Closing in
accordance with their terms.

(k)    Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the other Transaction Documents and the
consummation of the transactions contemplated hereby and thereby.

(l)    Interpretation.

(i)    When a reference is made in this Agreement to an Article, Section,
Schedule or Exhibit, such reference shall be to an Article, Section, Schedule or
Exhibit of this Agreement unless otherwise indicated.

(ii)    Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.”

(iii)    The words “hereof,” “herein,” and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole (including all of the Schedules and Exhibits) and not to any
particular provision of this Agreement.

(iv)    Unless otherwise specified in this Agreement, the term “dollars” and the
symbol “$” mean U.S. dollars for purposes of this Agreement and all amounts in
this Agreement shall be paid in U.S. dollars.

(v)    The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such term.

 

24



--------------------------------------------------------------------------------

(vi)    Any agreement, instrument or statute defined or referred to in this
Agreement means such agreement, instrument or statute as from time to time
amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes.

(vii)    Each of the parties has participated in the drafting and negotiation of
this Agreement. If an ambiguity or question of intent or interpretation arises,
this Agreement shall be construed as if it is drafted by each of the parties,
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of authorship of any of the provisions of this Agreement.

[Signature Page Follows]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

COMPANY BJ’S RESTAURANTS, INC.

By:  

/s/ Gregory S. Levin

Name:   Gregory S. Levin Title:   President, Chief Financial Officer and
Secretary

[Signature Page to Securities Purchase Aggrement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYER

T. ROWE PRICE SMALL-CAP STOCK FUND, INC.

T. ROWE PRICE INSTITUTIONAL SMALL-CAP STOCK FUND

T. ROWE PRICE SPECTRUM CONSERVATIVE ALLOCATION FUND

T. ROWE PRICE SPECTRUM MODERATE ALLOCATION FUND

T. ROWE PRICE SPECTRUM MODERATE GROWTH ALLOCATION FUND

T. ROWE PRICE MODERATE ALLOCATION PORTFOLIO

            VALIC COMPANY I—SMALL CAP FUND

TD MUTUAL FUNDS —TD U.S. SMALL-CAP EQUITY FUND

T. ROWE PRICE U.S. SMALL-CAP CORE EQUITY TRUST

U.S. SMALL-CAP STOCK TRUST

MINNESOTA LIFE INSURANCE COMPANY

COSTCO 401(K) RETIREMENT PLAN

MASSMUTUAL SELECT FUNDS—MASSMUTUAL SELECT T. ROWE PRICE SMALL AND MID CAP BLEND
FUND

Each account, severally and not jointly

By: T. Rowe Price Associates, Inc., Investment Adviser or Subadviser, as
applicable

 

By:  

/s/ Andrew Baek

Name:   Andrew Baek Title:   Vice President

 

Address:

T. Rowe Price Associates, Inc.

100 East Pratt Street

Baltimore, MD 21202

Attn.: Andrew Baek, Vice President

Phone: 410-345-2090

E-mail: andrew.baek@troweprice.com



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYER

T. ROWE PRICE SMALL-CAP VALUE FUND, INC.

T. ROWE PRICE U.S. SMALL-CAP VALUE EQUITY TRUST

T. ROWE PRICE U.S. EQUITIES TRUST

MASSMUTUAL SELECT FUNDS—MASSMUTUAL SELECT T. ROWE PRICE SMALL AND MID CAP BLEND
FUND

Each account, severally and not jointly

By: T. Rowe Price Associates, Inc., Investment Adviser or Subadviser, as
applicable

 

By:  

/s/ Andrew Baek

Name:   Andrew Baek Title:   Vice President

 

Address:

T. Rowe Price Associates, Inc.

100 East Pratt Street

Baltimore, MD 21202

Attn.: Andrew Baek, Vice President

Phone: 410-345-2090

E-mail: andrew.baek@troweprice.com



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYER T. ROWE PRICE GLOBAL CONSUMER FUND

By: T. Rowe Price Associates, Inc., Investment Adviser

 

By:  

/s/ Andrew Baek

Name:   Andrew Baek Title:   Vice President

 

Address:

T. Rowe Price Associates, Inc.

100 East Pratt Street

Baltimore, MD 21202

Attn.: Andrew Baek, Vice President

Phone: 410-345-2090

E-mail: andrew.baek@troweprice.com



--------------------------------------------------------------------------------

SCHEDULE A

 

Buyer

   Shares
Purchased      Aggregate
Purchase Price  

T. Rowe Price Small-Cap Stock Fund, Inc.

     1,129,744      $ 22,594,880.00  

T. Rowe Price Institutional Small-Cap Stock Fund

     616,343      $ 12,326,860.00  

T. Rowe Price Spectrum Conservative Allocation Fund

     12,242      $ 244,840.00  

T. Rowe Price Spectrum Moderate Allocation Fund

     18,853      $ 377,060.00  

T. Rowe Price Spectrum Moderate Growth Allocation Fund

     30,841      $ 616,820.00  

T. Rowe Price Moderate Allocation Portfolio

     1,417      $ 28,340.00  

VALIC Company I—Small Cap Fund

     12,221      $ 244,420.00  

TD Mutual Funds —TD U.S. Small-Cap Equity Fund

     46,759      $ 935,180.00  

T. Rowe Price U.S. Small-Cap Core Equity Trust

     285,032      $ 5,700,640.00  

U.S. Small-Cap Stock Trust

     55,495      $ 1,109,900.00  

Minnesota Life Insurance Company

     12,988      $ 259,760.00  

Costco 401(k) Retirement Plan

     55,367      $ 1,107,340.00  

MassMutual Select Funds—MassMutual Select T. Rowe Price Small and Mid Cap Blend
Fund

     14,144      $ 282,880.00  

T. Rowe Price Small-Cap Value Fund, Inc.

     617,050      $ 12,341,000.00  

T. Rowe Price U.S. Small-Cap Value Equity Trust

     193,765      $ 3,875,300.00  

T. Rowe Price U.S. Equities Trust

     13,074      $ 261,480.00  

MassMutual Select Funds—MassMutual Select T. Rowe Price Small and Mid Cap Blend
Fund

     7,034      $ 140,680.00  

T. Rowe Price Global Consumer Fund

     2,631      $ 52,620.00     

 

 

    

 

 

 

Totals

     3,125,000      $ 62,500,000.00     

 

 

    

 

 

 

Address for purpose of notice pursuant to Section 8(g):

c/o T. Rowe Price Associates, Inc.

100 East Pratt Street

Baltimore, MD 21202

Attention: Andrew Baek, Vice President

E-mail: Andrew.baek@troweprice.com